DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of March 1, 2022.

Applicant’s amendments to claims 1, 11, and 17 overcome the previously presented 35 USC 102(a)(1) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to the drawing objection previously presented have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.   The drawings filed June 30, 2020 have been accepted.

Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that Hess teaches away from using an active ranging source because paragraph [0014] indicates that the system of Hess avoids the obstacles associated with active ranging.
[0001], [0002]. The lack of casing in open wells eliminates that possibility of using the casing to transmit power downhole thus the disadvantage of active ranging systems.  However this statement does not indicate that active ranging systems cannot or should not be used but merely points out that active ranging systems cannot be powered in open holes using casing.
Thus, while Hess does not specifically disclose that the ranging/magnetic source/field includes an excitation source, Hess does not provide any teaching or statement that indicate it would not be obvious to modify Hess to use a type of ranging/magnetic source/field that requires an excitation source, e.g. electromagnetic.
Further, paragraph [0014] also says that “use of one or more magnetic rare earth alloy markers in a borehole as described herein can be combined with other ranging techniques such as ranging based on the metal conductivity or ferromagnetism of a casing” thus indicating that the passive system of Hess could be used in combination with an active system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 15-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/039755 (Hess; it is noted that US 2017/0211374 is the US equivalent and is referred to in the rejection below) in view of Kennedy et al. (US 2006/0028321, Kennedy).

Regarding claims 1, 3, 11, 17:  Hess discloses a well shoe device 23, comprising: 
a rigid outer shell 28; and 
a ranging source 30 located inside the rigid outer shell Fig 2, partially within the rigid outer shell, or coupled to the rigid outer shell.

[0024].
Kennedy discloses a magnetic wellbore ranging tool.  Kennedy also discloses that the tool can include permanent magnets or electromagnets [0033].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hess to use an electromagnet since the Examiner notes the equivalence of permanent magnets and electromagnets for their use in the wellbore ranging art and the selection of any of these known equivalents to use in Hess would be within the level of ordinary skill in the art as taught by Kennedy.

Kennedy further discloses that the system must include an excitation source when electromagnets are used [0014], [0081], [0119].  As such, the ranging source of Hess, as modified, would include an excitation source.

Regarding claim 2:  Wherein the well shoe device is floating equipment or guiding equipment Fig 1 – [0016], [0021].

Regarding claim 5:  The well shoe device further comprising a non-magnetic interfering material 34 of Hess located within the rigid outer shell and around the ranging source.

Regarding claims 10 and 12:  Wherein the ranging source is a permanent magnet rare earth alloy – [0124]. 

Regarding claim 11:  Hess discloses a locating and ranging system for well systems having a drilled well, comprising:
the above described well shoe device, wherein the well shoe device is located within a cased drilled well casing 21 – Fig 1; and
a ranging receiver 140 capable of measuring the magnetic field, where the ranging receiver is located in a different active drilling well 130.

Regarding claim 15:  Wherein the well shoe device is located at an end of the cased drilled well Fig 1, 6.

Regarding claim 16:  Wherein the well shoe device is located at a casing joint [0023] or an end of a casing section Fig 1, 6. 

Regarding claim 17:  Hess discloses a method of determining a relative location between two points in a well system Fig 1, 6, the method comprising:
installing the above described well shoe device into a cased drilled well Fig 1 at a first location Fig 1, 6; and
determining a relative location of the well shoe device, utilizing a measured magnetic field, by a ranging receiver located at a second location 130 in the well system [0021], [0022].

Regarding claim 18:  Wherein the well shoe device is inserted at an end of the drilled well Fig 6.

Regarding claim 20:  Wherein the second location is located in a different wellbore 130 from the first location Fig 1, 6.

Regarding claim 21:  Wherein the second location is part of a well system operation comprising at least one of well interception Fig 1, 6 – [0021], [0022], well collision avoidance, end of well detection, steam assisted gravity drainage, and twin well pair drilling operation.

Regarding claim 22:  The method of Hess further comprises:
installing multiple well shoe devices having a magnetic source into the drilled well [0021];
generating a magnetic field by the magnetic sources of the multiple well shoe devices [0021], [0022]; and
determining a relative location of the multiple well shoe devices, utilizing measured varied magnetic field intensities by the ranging receiver [0021], [0022].

Hess fails to disclose varying a magnetic field intensity of the multiple well shoe devices.  The magnetic source in the well shoe devices of Hess are disclosed as passive [0024] and thus the magnetic field intensity cannot be varied.
Kennedy discloses a magnetic wellbore ranging tool.  Kennedy also discloses that the tool can include permanent magnets (passive) or electromagnets (active) [0008], [0033].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hess to use an electromagnet since the Examiner notes the equivalence of permanent magnets and electromagnets for their use in the wellbore ranging art and the selection of any of these known equivalents to use in Hess would be within the level of ordinary skill in the art as taught by Kennedy.

Kennedy also discloses that when the magnetic source is electromagnets the magnetic field of the sources can be varied to provide for a magnetic signature for the different sources [0119].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess to vary the magnetic field intensity of the multiple magnetic sources as taught by Kennedy in order to have provided magnetic signatures for the multiple devices so that the relative position of the device could be determined [0119].

Regarding claim 23:  Wherein the well system includes multiple wellbores [0040] and the method further comprises:
[0021], [0040];
positioning the multiple well shoe devices in the multiple wellbores at a different specified depth [0021];
specifying a same none of the well shoe devices are disclosed as having different field intensities or different magnetic field intensity, by well shoe design or power management, for the multiple well shoe devices;
deploying the ranging receiver [0021], [0022], [0040]; and
determining a relative location of the multiple well show devices, utilizing measured magnetic field intensities by the ranging receiver [0021], [0022], [0040].

Claims 4, 7-9, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Kennedy as applied to claims 1, 3, 11, and 17 above, and further in view of Bittar et al. (US 2016/0258277, Bittar).

Regarding claim 4: Hess, as modified, discloses all of the limitations of the above claim(s) except for the electromagnet being operated using a power management system.
Bittar discloses a wellbore ranging system that uses electromagnets 22/26 as the magnetic source that is detected by a ranging receiver 56.  Bittar further discloses that the electromagnets are powered by a control unit 28 that includes a rechargeable battery 28.  The unit is able to provide power to the magnets from the battery when the conductive  – [0027], [0029], [0034].  This aspect is considered a power management system.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess so that electromagnet was operated using a power management system as taught by Bittar in order to have allowed for ongoing operations via the recharging of the power supply for the electromagnet [0027].

Regarding claims 7, 8, 13, and 19:  Hess, as modified, discloses all of the limitations of the above claim(s) except for the electromagnet being a smart electromagnet.
Bittar discloses a wellbore ranging system that uses electromagnet devices 22 as the magnetic source that is detected by a ranging receiver 56.  The electromagnets are considered “smart” electromagnets as they include the following:
	an electromagnet 26;
a processor 28 configured to direct and control operation of the electromagnet direct signal transmission – [0037]; 
a power management system rechargeable battery – [0027], [0029], [0034]; the rechargeable aspect is considered a power management system coupled to the processor and configured to control power provided to the electromagnet; and 
a transceiver “modulation scheme” – [0034], communicatively coupled with the processor, to receive commands from a surface equipment for frequency [0030], [0034], [0036], [0037].

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess to include a smart electromagnet as taught by Bittar in order to have been able to control the signals transmitted and received based on stored/desire instructions [0030], [0034].

Regarding claim 9:  Wherein the smart electromagnet is configured to be powered by at least one of a surface excitation source 59/60 of Bittar and a battery [0034] of Bittar.

Regarding claim 14:  Hess, as modified, discloses all of the limitations of the above claim(s) except for the excitation source being a surface source.
The locating and ranging system of Bittar further comprising an excitation source that is either a surface excitation source 59/60 coupled to the cased drilled well and the well shoe device [0036], [0037] or a source at the magnet [0034].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess so that the excitation source was at the surface, as taught by Bittar, since the Examiner notes the equivalence of a surface based excitation source and a downhole based excitation source for their use in the ranging art and the selection of any of these known equivalents to .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Kennedy as applied to claim 5 above, and further in view of Wilson et al. (US 2015/0137817, Wilson).

Hess, as modified, discloses that the non-magnetic interfering material can be an epoxy [0024] of Hess.  Hess, as modified, fails to disclose that the non-magnetic interfering material is an elastomer. 
Wilson discloses casing mounted electromagnetic transducers 214.  The transducers are covered by a layer of non-magnetic material that can be an epoxy or rubber (elastomer) [0022].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess so that the non-magnetic interfering material was an elastomer since the Examiner notes the equivalence of epoxies and elastomers for their use as non-magnetic interfering material in the wellbore electromagnet art and the selection of any of these known equivalents to use in Hess would be within the level of ordinary skill in the art as taught by Wilson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/16/2022